DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on 10/28/2019.
Claims 13-18, 20-25 have been cancelled.
Claims 19, 26 have been amended.
Claims 27-32 are new.
Claims 1-12, 19, 26-32 have been examined and rejected.
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-7, 10, 19, 26, 30-31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tenny (US20180192432A1).
Regarding Claim 1, Tenny discloses a 5th-Generation (5G)-network signal interaction method for a base station, comprising: 
acquiring signal transmission information from a neighboring cell, wherein the signal transmission information comprises first information about the transmission of a synchronization signal and/or second information about the transmission of a reference signal for beam measurement (see FIG. 6, para 59,  during measurement gap scheduling from the perspective of a serving cell, the serving cell generates a bitmap that indicates TTIs in which the beams of the serving cell and/or a neighbor cell will transmit reference signals/i.e. representing signal transmission information; also see para 44, the serving and neighbor cell measurements are based on different types of reference signals: for instance, UE-specific channel state information reference signals (CSI-RS) for the CQI measurements of the serving cell/i.e. representing second information, and cell- or beam-specific extended sync signals (xSS) for the measurements of the serving and neighbor cells/i.e. representing first information).

Regarding Claims 5, 30, Tenny discloses the signal interaction method according to claim 1, wherein subsequent to acquiring the signal transmission information from the neighboring cell, the signal interaction method further comprises: configuring one or more measurement parameters for the measurement of a signal from the neighboring cell for a User Equipment (UE) in a serving cell in accordance with the signal transmission information from the (see para 59, FIG. 6 is a flowchart for measurement gap scheduling from the perspective of a serving cell. At 610 the serving cell generates a bitmap that indicates TTIs in which the fat beams of the serving cell and/or a neighbor cell will transmit reference signals. At block 620, the serving cell configures a UE by transmitting to the UE a configuration message that includes the bitmap, a period, a duration, a CSI threshold, and optionally an offset).

Regarding Claims 6, 31, Tenny discloses: the configuring the measurement parameter for the measurement of a signal from the neighboring cell for the UE in the serving cell in accordance with the signal transmission information from the neighboring cell comprises: configuring a measurement gap (see para 59, FIG. 6 is a flowchart for measurement gap scheduling from the perspective of a serving cell.

Regarding Claim 7, Tenny discloses a method for configuring one or more measurement parameters for use in a base station, comprising: 
configuring the measurement parameter for the measurement of a signal from a neighboring cell for a UE in a serving cell in accordance with signal transmission information from the neighboring cell, wherein the signal transmission information comprises first information about the transmission of a (see FIG. 6, para 59,  during measurement gap scheduling from the perspective of a serving cell, the serving cell generates a bitmap that indicates TTIs in which the beams of the serving cell and/or a neighbor cell will transmit reference signals/i.e. representing configuring the measurement parameter for the measurement of a signal from a neighboring cell; also see para 44, the serving and neighbor cell measurements are based on different types of reference signals: for instance, UE-specific channel state information reference signals (CSI-RS) for the CQI measurements of the serving cell/i.e. representing second information, and cell- or beam-specific extended sync signals (xSS) for the measurements of the serving and neighbor cells/i.e. representing first information).

Regarding Claim 19, Tenny discloses a base station, comprising a processor, a memory, and a computer program stored in the memory and executed by the processor, wherein the processor is configured to execute the computer program so as to implement the 5th-Generation (5G)-network signal interaction method for a base station according to claim 1 (see FIG. 8, para 61-62, the processing system includes a processor, a memory, and the memory may be any component or collection of components adapted to store programming and/or instructions for execution by the processor, the memory includes a non-transitory computer readable medium….a network-side device in a wireless or wireline telecommunications network, such as a base station).
 
Regarding Claim 26, Tenny discloses a base station, comprising a processor, a memory, and a computer program stored in the memory and executed by the processor, wherein the processor is configured to execute the computer program so as to implement a method for configuring one or more measurement parameters for use in a base station  (see FIG. 8, para 61-62, the processing system includes a processor, a memory, and the memory may be any component or collection of components adapted to store programming and/or instructions for execution by the processor, the memory includes a non-transitory computer readable medium….a network-side device in a wireless or wireline telecommunications network, such as a base station), comprising: 
configuring the measurement parameter for the measurement of a signal from a neighboring cell for a UE in a serving cell in accordance with signal transmission information from the neighboring cell, wherein the signal transmission information comprises first information about the transmission of a synchronization signal and/or second information about the transmission of a reference signal for beam measurement (see FIG. 6, para 59,  during measurement gap scheduling from the perspective of a serving cell, the serving cell generates a bitmap that indicates TTIs in which the beams of the serving cell and/or a neighbor cell will transmit reference signals/i.e. representing configuring the measurement parameter for the measurement of a signal from a neighboring cell; also see para 44, the serving and neighbor cell measurements are based on different types of reference signals: for instance, UE-specific channel state information reference signals (CSI-RS) for the CQI measurements of the serving cell/i.e. representing second information, and cell- or beam-specific extended sync signals (xSS) for the measurements of the serving and neighbor cells/i.e. representing first information).

Claims 3, 9 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Tenny in view of Jeong (US20160323075A1).
Regarding Claims 3, 9, 28, Tenny does not disclose details regarding: the acquiring the signal transmission information from the neighboring cell comprises: transmitting request information for 
requesting the signal transmission information to the neighboring cell; and receiving the signal transmission information transmitted by the neighboring cell in accordance with the request information.
In the same field of endeavor, Jeong discloses this limitation: see FIG. 9A, para 90, at S365, base station 1 (serving base station) transmits request for adjusting a beam sweeping pattern/i.e. representing signal transmission information, to a central control station comprising neighboring base stations attached, and in step S375, the central control station informs each of the base stations of the beam sweeping pattern adjustment result. 
.

Claims 4 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Tenny in view of Lee (US20100081433A1).
Regarding Claims 4, 29, Tenny discloses the signal interaction method according to claim 1, but does not disclose details regarding: the neighboring cell is recorded in a neighboring cell list, wherein the signal interaction method further comprises: determining whether neighboring cells in the neighboring cell list are changed; when a new neighboring cell is added into the neighboring cell list, acquiring signal transmission information from the new neighboring cell; and when a neighboring cell in the neighboring cell list is deleted, deleting the signal transmission information corresponding to the deleted neighboring cell.
Lee discloses these limitations: see FIG. 2, para 33, generating a scan list based on a result of the power scan; searching for available channels with reference to the scan list; acquiring information on neighbor cells from a system information message of the available channels; removing PLMNs corresponding to the neighbor cells from the scan list with reference to the information on the neighbor cells; updating the scan list by reflecting the removal of the PLMNs corresponding to the neighbor cells; and indicating, when no more channels to be searched in the updated channel list, an available PLMN list of the user equipment with reference to the finally updated scan list.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Tenny, to include determine whether neighboring cells in the neighboring cell list are changed as taught by Jeong, so as to have an updated list of cells.

Claims 2, 8, 10, 27 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Tenny in view of Rune (US20200119800A1) in view of Wei (US20170141894A1).
Regarding Claims 2, 8, 27 and 32, Tenny does not disclose details regarding: the first information comprises a scanning time and a scanning period for the transmission of the synchronization signal and the second information comprises a scanning time and a scanning period for the transmission of the reference signal for beam measurement.
In the same field of endeavor, Rune discloses the first information comprises a scanning time and a scanning period for the transmission of the synchronization signal, it further discloses: see para 119, FIG. 6, the receiving of one or more beams is enabled during a time period corresponding to a beam sweep time duration. Thus, wireless device starts to monitor a selected, appropriate frequency band for transmissions, e.g., SS Block transmissions, during a time period sufficiently extended to encompass a full beam sweep cycle. When the UE detects transmissions sufficiently, the wireless devices receives the one or more beams. In an example embodiment where an SS Block is transmitted, beam sweep properties, e.g., SS Burst information, may be provided on the NR-PBCH as an SS Block beam sweep duration (which in this example is equal to a SS Burst duration), a remaining SS Block beam sweep time/i.e. representing first information comprising scanning time, and an inter-SS Block beam sweep interval, i.e. the recurrence period of the same beam, which in this example is equal to the inter-SS Burst interval) /i.e. representing first information comprising scanning period.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Tenny, to include details regarding the scanning time and a scanning period for the transmission of the synchronization signal as taught by Rune, so as not to configure an undesirably long measurement gap, during which the network refrains from transmitting DL data to the wireless device (see Rune, para 6).
Tenny discloses configuring synchronization signals and reference signal.
Rune discloses details regarding a scanning time and a scanning period for the transmission of the synchronization signal.

Wei discloses these details: see FIG. 6C, transmitting a reference signal with various levels of details, para 52, an efficient reference signal transmission period/i.e. scanning time, would include a multiple scanning phase, which would require 4 time slots/i.e. the scanning period,  for a complete sweep.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Tenny and Rune, to include details regarding the second information comprises a scanning time and a scanning period for the transmission of the reference signal for beam measurement as taught by Wei, for collecting information about the radio frequency (RF) beam which is used to serve the UE (see Wei, para 6).

Regarding Claim 10, Tenny discloses: the configuring the measurement parameter for the measurement of a signal from the neighboring cell for the UE in the serving cell in accordance with the signal transmission information from the neighboring cell comprises: configuring a measurement gap and/or a measurement period for the UE in the serving cell in accordance with the signal transmission information (see para 59, FIG. 6 is a flowchart for measurement gap scheduling from the perspective of a serving cell); and/or 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tenny in view of Rune in view of Wei, further in view of Axmon (US20150050890A1).
Regarding Claim 11, Tenny method according to claim 10, wherein the configuring the measurement gap for the UE in the serving cell in accordance with the scanning time for the transmission of the synchronization signal and/or the scanning time for the transmission of the reference signal for beam measurement
Tenny in view of Rune in view of Wei do not disclose details regarding: when the signal transmission information merely comprises the first information, determining a sum of a maximum value of scanning times for the transmission of synchronization signals corresponding to all neighboring cells and a radio frequency channel adjustment time as the measurement gap of the UE; when the signal transmission information merely comprises the second information, determining a sum of a maximum value of scanning times for the transmission of reference signals for beam measurement corresponding to all neighboring cells and the radio frequency channel adjustment time as the measurement gap of the UE; and when the signal transmission information comprises both the first information and the second information, determining a sum of a maximum value of the scanning times for the transmission of the synchronization signals and the 
In the same field of endeavor, Axmon discloses these limitations: 
when the signal transmission information merely comprises the first information, determining a sum of a maximum value of scanning times for the transmission of synchronization signals corresponding to all neighboring cells and a radio frequency channel adjustment time as the measurement gap of the UE (see FIG. 9, para 68, the network node transmitting an inter-frequency scan configuration message to the device. The message indicates N frequency layers on which the device should perform fast inter-frequency scanning. The network node indicates the time for scanning on one, some or all of the respective frequencies layers, or it indicates a total time for the scan across all N frequency layers. Such information may be expressed in terms of measurement gaps or in time, e.g., milliseconds… the device allocates gaps to respective frequency layers, and performs N cell scans, one on each respective frequency layer in the set, using the correspondingly allocated gaps); 
when the signal transmission information merely comprises the second information, determining a sum of a maximum value of scanning times for the transmission of reference signals for beam measurement corresponding to all neighboring cells and the radio frequency channel adjustment time as the measurement gap of the UE (see FIG. 9, para 69, Continuing with the description of the method 900, the device 22 allocates gaps to respective frequency layers, and performs N cell scans, one on each respective frequency layer in the set, using the correspondingly allocated gaps. Different cell scan approaches are contemplated herein. For instance RSSI measurements/i.e. representing reference signals, on each respective layer may be performed, thereby giving an indication of total received signal strength on each layer); and 
when the signal transmission information comprises both the first information and the second information, determining a sum of a maximum value of the scanning times for the transmission of the synchronization signals and the scanning times for the transmission of the reference signals for beam measurement corresponding to all neighboring cells and the radio frequency channel adjustment time as the measurement gap of the UE (see FIG. 9, para 68-69, the network node transmitting an inter-frequency scan configuration message to the device. The message indicates N frequency layers on which the device should perform fast inter-frequency scanning. The network node indicates the time for scanning on one, some or all of the respective frequencies layers, or it indicates a total time for the scan across all N frequency layers. Such information may be expressed in terms of measurement gaps or in time, e.g., milliseconds… the device allocates gaps to respective frequency layers, and performs N cell scans, one on each respective frequency layer in the set, using the correspondingly allocated gaps…Continuing with the description of the method 900, the device 22 allocates gaps to respective frequency layers, and performs N cell scans, one on each respective frequency layer in the set, using the correspondingly allocated gaps. Different cell scan approaches are contemplated herein. For instance RSSI measurements/i.e. representing reference signals, on each respective layer may be performed, thereby giving an indication of total received signal strength on each layer).
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of  (see Axmon, Abstract).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722.  The examiner can normally be reached on M-F 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/DEEPA BELUR/           Primary Examiner, Art Unit 2472